JUDGE, J.
1. The jury in this case seems to have been regularly empanelled and properly sworn, and the defendant was not denied the legal right to examine each juror to ascertain whether or not he was obnoxious to a challenge for cause. We can see no error in the ruling of the court upon this question.
2. The counsel for the defendant, while arguing the case before the jury, was told by the court that it would charge the law to be different from what counsel stated it to be, as to the effect of circumstantial evidence. The court committed no error in this interruption of counsel; nor did the court err, in its charge to the jury, as to the force and effect of circumstantial evidence ; nor in telling the jury that the indictment was no evidence against the defendant, but that they might look to the date of the filing of the indictment as evidence. This it was proper for the jury to do, upon the question made by counsel for the defence, that the transaction constituting the offence as charged in the indictment was another and a different transaction from that proved by the witnesses, which it was contended had occurred subsequent to the finding of the indictment.
We can see no error in the record, and the judgment is affirmed.